Citation Nr: 0612455	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
disability currently rated as rheumatoid arthritis.  

2.  Entitlement to a total disability rating based on 
individual unemployability resulting from service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


REMAND

A pertinent VA outpatient record was associated with the 
claims folder after the RO's most recent consideration of the 
veteran's claims.  The veteran has not waived his right to 
have this record initially considered by the RO.

In addition, the veteran has reported that he is receiving 
disability benefits from the Social Security Administration.  
Although the Social Security Administration decision and 
associated records could be supportive of the veteran's 
claims, the RO has not undertaken any development to obtain 
them.

Moreover, by rating decision in April 1973, the veteran was 
granted service connection for disability manifested by 
multiple joint pain and stiffness, which a VA examiner stated 
was analogous to rheumatoid arthritis.  In the April 1973 
rating decision and thereafter, the RO has rated the multiple 
joint disability as rheumatoid arthritis, although none of 
the medical evidence of record establishes that the veteran 
has ever had rheumatoid arthritis.  On VA examinations in 
October 2001 and October 2002, the veteran was found to have 
degenerative arthritis of multiple joints and degenerative 
disk disease of the lumbosacral spine.  Neither examination 
report indicates that the veteran was found to have active 
rheumatoid arthritis, nor does it appear that either examiner 
was relating any of the veteran's current functional 
impairment to rheumatoid arthritis.  On the other hand, a 
March 2005 VA outpatient record indicates that the veteran 
has loss of cartilage in both knees that could be consistent 
with rheumatoid arthritis.   

In the Board's opinion, further development of the record is 
required to determine the nature and severity of the service-
connected disability of multiple joints.

In addition, while the case is in remand status, the 
originating agency should ensure that the veteran is provided 
all required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006) and notice that he should submit 
any pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant, to 
include any more recent VA outpatient 
records.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO of the AMC should obtain from 
the Social Security Administration a copy 
of the decision awarding the veteran 
disability benefits and the records upon 
which the award was based.  

4.  Then, the veteran should be scheduled 
for an examination by a physician with 
appropriate expertise to determine the 
nature and extent of the service-
connected disability of multiple joints.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all 
currently present disorders of the 
veteran's spine and joints.  The presence 
of rheumatoid arthritis should be 
confirmed or ruled out.  With respect to 
any other currently present disorders 
other than rheumatoid arthritis, to 
include degenerative arthritis and 
degenerative disk disease, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder originated 
in service or is etiologically related to 
service or the service-connected multiple 
joint disability that has been rated as 
rheumatoid arthritis.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

To the extent possible, the examiner 
should distinguish the symptoms and 
functional impairment due to service-
connected disability from that associated 
with non service-connected disability.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work, to include 
whether it renders him unemployable.  The 
rationale for all opinions expressed must 
also be provided.

5.  The RO of the AMC should also 
undertake any other development it 
determines to be warranted.  

6.  The RO should then readjudicate the 
veteran's claims on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

